Dismissed and Opinion Filed October 6, 2015




                                        S   In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                     No. 05-15-01171-CV

                                JA'MOND DICKSON, Appellant
                                           V.
                                 KIERRA THOMAS, Appellee

                       On Appeal from the 303rd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DF-13-16535

                              MEMORANDUM OPINION
              Before Chief Justice Wright, Justice Lang-Miers, and Justice Stoddart
                                Opinion by Chief Justice Wright

       On September 25, 2015, appellant, proceeding pro se, filed a motion to dismiss, stating “I

change my mine [sic].” See TEX. R. APP. P. 42.1(a)(1). We grant the motion and dismiss the

appeal. See id., 43.2(f).




151171F.P05                                       /Carolyn Wright/
                                                  CAROLYN WRIGHT
                                                  CHIEF JUSTICE
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

JA'MOND DICKSON, Appellant                         On Appeal from the 303rd Judicial District
                                                   Court, Dallas County, Texas
No. 05-15-01171-CV        V.                       Trial Court Cause No. DF-13-16535.
                                                   Opinion delivered by Chief Justice Wright.
KIERRA THOMAS, Appellee                            Justices Lang-Miers and Stoddart
                                                   participating.

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.

       We ORDER that appellee Kierra Thomas recover her costs, if any, of this appeal from
appellant Ja'mond Dickson.


Judgment entered October 6, 2015.




                                             –2–